Citation Nr: 1716844	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to February 1978 and from November 1980 to November 1983.  The Veteran also served in the Army Reserves from March 1984 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In March 2016, a Board hearing was held where the Veteran appeared, accompanied by her spouse, and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In July 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand instructions included a directive to obtain medical records identified by the Veteran during her March 2016 hearing, and, if those records indicated the presence of symptoms associated with sarcoidosis, to forward the claims file to a VA physician with expertise in sarcoidosis.  The claims file was accordingly forwarded to a VA certified pulmonologist.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran was diagnosed with sarcoidosis in 1998.

2.  The Veteran's sarcoidosis did not manifest in active duty service; the Veteran's sarcoidosis is not otherwise etiologically related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection of sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is currently diagnosed with sarcoidosis, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disabilities.  Walker v. Shinseki, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).

Presumptive service connection may also be established for certain chronic diseases, including sarcoidosis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the one year presumptive period for sarcoidosis, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Sarcoidosis

The Veteran contends that her diagnosed sarcoidosis is related to her time in active duty, April 1975 to February 1978 and from November 1980 to November 1983.  Specifically, the Veteran states that she was exposed to various aviation oils, hydraulic fluids, and methyl heptyl ketone while performing her duties as an aircraft mechanic.  The Veteran further states that her irritable bowel syndrome, depression, and elevated levels of calcium are all symptoms of her sarcoidosis.  The Veteran's Form DD 214 confirms her specialty in aircraft repair and maintenance.

The Veteran's service treatment records are associated with the record and appear to be complete.  The Veteran entered military service without history or evidence of sarcoidosis, as shown by her enlistment physical, dated March 1975.  In March 1986, the Veteran completed a report of medical history wherein she selected "no" for depression or excessive worry and "no" for stomach, liver, or intestinal trouble.  She also did not report any pulmonary difficulties.  In a May 1989 examination, the Veteran's lungs and chest were noted as "normal."  The Veteran also completed a report of medical history in May 1989 wherein she selected "no" for depression or excessive worry.  On the same form, the Veteran also selected "no" for stomach, liver, or intestinal trouble.  [The Board notes that the Veteran provided testimony stating that her depression and irritable bowel syndrome began in 1986.]  The Veteran's service treatment records are silent as to any diagnosis or treatment for sarcoidosis during service.
The Veteran's post-service private medical records have been associated with the record and are as complete as possible (discussed more fully below).  The earliest evidence of the Veteran's sarcoidosis diagnoses is referenced in February 2001 wherein a chest x-ray was performed and compared to an October 1998 chest x-ray.  In his evaluation of the chest x-ray, Dr. Brishetto noted an interval increase in the number of bilateral pulmonary nodules seen primarily in the mid to upper lung fields and concluded that the Veteran's bilateral lung disease was progressing.  In a June 2002 examination, Dr. Brishetto again performed a chest x-ray and compared it to a December 2001 x-ray and noted that a chronic coarse reticular-nodular pattern remains present, consistent with the clinical diagnosis of pulmonary sarcoidosis.

A number of medical studies regarding sarcoidosis were also cited by both the Veteran and the VA pulmonologist.  The January 2007 Department of Veterans Affairs information letter on sarcoidosis noted increased rates of the disease in personnel who served on aircraft carriers, including dry cleaning and laundry operators, barbers, mess management specialists, and aviation structural mechanics.  An excerpt from the National Institute of Health website, provided by the Veteran, indicates that "the cause of sarcoidosis isn't known... some researchers think that sarcoidosis develops when your immune system responds to a trigger, such as bacteria, viruses, dust, or chemicals."  

Although the record contains conflicting medical opinions as to the etiology of the Veteran's sarcoidosis, only the September 2016 VA medical examination provides adequate reasons and bases for the examiner's conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Specifically, Dr. Conway, the Veteran's primary care physician, opined in an April 2016 letter that "it would be my opinion, that her exposures possibly contributed to development of sarcoidosis."  Though Dr. Conway makes what may amount to a medical conclusion as to the Veteran's exposure to aromatic solvents causing her sarcoidosis, the conclusion is unsupported by any explanation or analysis.  Furthermore, the opinion itself uses speculative language ("possibly"), which further reduces its evidentiary value.

However, the September 2016 VA medical opinion, endorsing the addendum medical opinion provided by the VA examiner in May 2014, which bolstered the February 2011 VA examination (found to be inadequate by the Board), contains a very detailed clinical rationale showing why the Veteran's sarcoidosis is not associated with exposure to aviation oils, hydraulic fluids, and methyl heptyl ketone or otherwise related to any event, injury, or disease in service.  The VA examiner is a board-certified pulmonologist, so specializes in the condition at issue.  This also lends additional evidentiary weight to his opinion than Dr. Conway's, as Dr. Conway is a primary care physician but does not specialize in pulmonary disorders.  In contrast to the thorough VA opinion, Dr. Conway offers an essentially conclusory opinion, with no supporting rationale.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, the Board finds the opinion of the VA examiner and reviewer to be better-supported and accordingly more probative than the opinion of Dr. Conway.

The 2016 medical opinion considered all the evidence of record, including the service treatment records, the prior medical opinions, and the Veteran's complete medical history.  The VA examiner stated that Dr. Conway's opinion is not substantiated by any medical literature, and the examiner went on to discuss such treatise evidence, but the Board will not repeat that discussion here.  

In addition to the letter from Dr. Conway, the VA examiner noted that the Veteran's records from her pulmonologist, Dr. Royal Eaton at Pulmonary Sleep Consultants, had been faxed to him, along with a letter from Dr. Eaton dated in August 2016.  Those records have now been scanned into the Veteran's claims file.  Dr. Eaton's letter began by stating that the Veteran "has had a diagnosis of sarcoid" "[s]ince her military service."  To the extent Dr. Eaton was implying the diagnosis was made during service or shortly thereafter, that is simply untrue, as the condition was diagnosed several years after her active service.  Dr. Eaton went on to state that the Veteran was "concerned that agents she may have contacted during her military service might have been responsible for causing her sarcoid."  Dr. Eaton opined that since it is not known what causes sarcoid, then we do not know what causes sarcoid in any particular patient.  He stated that "first responders during 911 [sic] who were exposed to a great many noxious fumes and various kinds of metal vapor, and organic and inorganic dust, have a 15-fold increase in the incidence of sarcoid in
the years following."  Dr. Eaton concluded it seems "at least possible" that something airborne during the Veteran's military service could have caused sarcoid and that her claim should not be "simply dismissed because definitive causes for sarcoid are not known."

Dr. Eaton is a pulmonologist so his opinion is equal to that of the VA examiner, in terms of expertise.   However, similar to Dr. Conway's opinion, Dr. Eaton's opinion was speculative - stating it was "possible" "something" during the Veteran's service "could" have caused her sarcoidosis.  A mere possibility does not support a grant of service connection.  Moreover, an opinion that the sarcoidosis could have been caused by "something" during the Veteran's military service is such a generalized statement that it really carries no weight.  In other words, Dr. Eaton did not opine as to what that "something" might be or give any reasoned analysis as to how a particular exposure caused the sarcoidosis.  In contrast, the VA examiner stated that the CDC (Centers for Disease Control) did not accept any causal relationship from the various case reports of increased rates of sarcoidosis among WTC (World Trade Center) responders, and that the WTC environmental exposures were not qualitatively comparable to aircraft mechanic exposures.  The VA examiner noted that WTC environmental contaminants may have shared some products of petrochemical combustion (e.g., jet fuel fire), but were notably far more diverse in particulates and other chemicals than the limited array of organic and petrochemicals to which the Veteran was exposed during years of work as a helicopter mechanic.  For these reasons, the Board finds the VA examiner's opinion carries more evidentiary weight than Dr. Eaton's.  It was more definitive and provided an explanation with citation to medical literature.

The VA examiner further noted that the stronger statistical associations detailed in other literature for sarcoidosis are biologically-active antigens (plants, molds, pollens, organisms present in moist environments).  The medical literature regarding occupational diseases among aircraft workers were directed primarily at the metal dusts (e.g., structural aircraft repair, fabrication), and not maintenance workers.  The examiner also went on to review and discuss literature concerning exposure to diesel and engine exhaust.  Ultimately, after this extensive review, the VA examiner opined that it is more likely that the Veteran's sarcoidosis developed several years after military chemical and fumes/exhaust exposures for reasons
medically-unrecognized.  A suggestive statistical association of the two is not sufficient, especially with years of latency between exposure and clinical disease, as statistical associations can be misleading.  

In light of the medical and lay evidence, the Board does not find that the Veteran is entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(a).  The evidence does not show that the Veteran's sarcoidosis manifested to a degree of 10 percent or more within one year of separation.  The first documented sarcoidosis related issue following service is the Veteran's diagnosis in 1998 or 1999.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b).  There were no documented sarcoidosis complaints during service and the diagnosis was more than ten years after the Veteran's final period of active duty.  To the extent the Veteran claims certain symptoms during active duty, such as irritable bowel, depression, hypoglycemia and hypercalcemia were early manifestations of sarcoidosis, the 2016 VA examiner conclusively stated this was not the case.

The evidence thus reflects that the Veteran's sarcoidosis did not manifest during service or within the one year presumptive period, and does not indicate that her current sarcoidosis is, or may be associated with, her military service, to include her exposure to aromatic solvents.  The detailed medical opinions on this point are thoroughly explained above.

The Board also considered the lay evidence contained within the record.  The Veteran's lay opinions are insufficient to provide the requisite nexus between her sarcoidosis and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate her sarcoidosis with her in-service chemical exposure has been directly refuted by the medical evidence of record.  In the March 2016 hearing before the Board, the Veteran reported symptoms of irritable bowel and depression, which the Veteran asserts stems from her sarcoidosis.  However, the VA medical examiner concluded that "digestive and mood symptoms are totally non-specific and not typical of sarcoidosis, not sufficient to support a retroactive diagnosis of in-service sarcoidosis."  While the Veteran is competent to report depression and other symptoms, the medical evidence finding that there was no in-service symptoms or diagnosis of sarcoidosis, and the medical literature indicating no correlation between exposure to aviation oils, hydraulic fluids, and methyl heptyl ketone and sarcoidosis, are more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the causal nexus requirement has not been met.

In short, for reasons expressed immediately above, the claim of service connection for sarcoidosis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a new C&P VA examination in September 2016 to assist in determining the nature and etiology of the Veteran's disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's treatment records, and included the necessary findings and discussion of the relevant medical literature.

Additionally the Veteran provided testimony at a Board hearing in March 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.

Finally, all due process considerations have been met.  No new evidence was received following the most recent, October 2016, supplemental statement of the case.  The Veteran, through her representative, filed a waiver of the 30 day waiting period and stated there is no additional evidence regarding this appeal.

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to service connection for sarcoidosis is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


